Title: To James Madison from Joseph Sims, 13 February 1804 (Abstract)
From: Sims, Joseph
To: Madison, James


13 February 1804, Philadelphia. “In March 1801 I forwarded to the Office of the Secretary of State the proceedings in the Case of the Ship Little Mary Capt Benners upon the Appeal, in expectation that by the interference of Goverment, some restitution might be made for my property so unjustly taken from me, but not having since heard a word on the subject, presume no Steps have been taken thereon. There is a Cause coming on in our Supreme Court, in which those papers are deem’d necessary; permit me to request the favor you would be so obliging as send them to me, and every attention Shall be paid by me to return the same to you as soon as the business is finished.”
 

   
   RC (DNA: RG 59, ML). 1 p.



   
   Letter not found. The Little Mary was captured off Martinique by the French on 15 Feb. 1797 and recaptured on 16 Feb. by the British. Sims entered a claim against Simon Miller, captain of HMS Vanguard, who carried the Little Mary into Martinique, where it was condemned by the British vice-admiralty court on the basis of concealed letters indicating that the cargo was loaded at Amsterdam for Surinam (DNA: RG 76, Preliminary Inventory 177, entry 180, Great Britain, Treaty of 1794 [Article VII], British Spoliations, box 4). Sims appears also to have entered a claim against the French (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:60).


